USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ 4/28/2021

 

DANIEL BARTHOLE, individually and on
behalf of all others similarly situated,

 

Plaintiff,
-against- 20 Civ. 536 (AT)
FORTE CAPITAL GROUP INC. and ORDER

NATIONAL SECURITIES CORPORATION,

 

Defendants.
ANALISA TORRES, United States District Judge:

 

On December 21, 2020, the parties jointly moved for the approval of their settlement
agreement. See Letter, ECF No. 36. On April 19, 2021, the Court declined to approve the
settlement agreement because of the high proportion of the proceeds allocated to attorneys’
fees, and directed the parties to file a revised settlement agreement with a smaller percentage
allotted to attorneys’ fees. ECF No. 40. On April 27, 2020, the parties submitted a revised
settlement agreement. ECF No. 41-1. The Court has reviewed this revised settlement
agreement, which is identical to the original, except that it reduces the attorneys’ fees awarded
to one-third of the total recovery amount. Jd. § 1.111. This is within the permissible range of
recovery for attorneys’ fees. Run Guo Zhang v. Lin Kumo Japanese Rest. Inc., No. 13 Civ.
6667, 2015 WL 5122530, at *4 (S.D.N.Y. Aug. 31, 2015). Accordingly, the Court finds the
revised settlement fair and reasonable, and the revised settlement is APPROVED.

The Clerk of Court is directed to terminate this action with prejudice.

SO ORDERED.

Dated: April 28, 2021 j-

New York, New York ANALISA TORRES
United States District Judge
